Citation Nr: 9909110	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran had active duty service from January 1956 to 
February 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REMAND

As an initial matter, the Board notes that in September 1996, 
the RO denied a claim of entitlement to service connection 
for an acquired psychiatric disability, to include PTSD 
(claimed as memory loss and rape and cruel treatment by 
officers).   A Notice of Disagreement (NOD) was received by 
the RO in October 1996.  However, a Statement of the Case 
(SOC) was not issued until February 1998, and this SOC only 
made reference to the claim for PTSD, without regard to the 
veteran's claim for any other acquired psychiatric disorder.  
A communication received by the RO in March 1998 has been 
construed as a substantive appeal with regard to the 
veteran's PTSD claim.

It does not appear that the RO has issued a SOC with regard 
to the veteran's claim for any acquired psychiatric disorder.  
On remand, an SOC should be issued.  See 38 C.F.R. 
§ 20.302(b) (1998).
 
In addition, a review of a written statement from the 
veteran, received by the RO in March 1998, shows that he 
expressed a desire to have a hearing.  However, it is unclear 
what type of hearing he desires, and it does not appear that 
a hearing was ever scheduled.  In this regard, the Board 
notes that as a practical matter, the veteran is 
incarcerated, and may not be able to attend a hearing.  
However, applicable regulations do not contain an exception 
for this situation.  On remand, the RO should contact the 
veteran and clarify whether the veteran still desires a 
hearing, and, if so, the type of hearing he desires.  The RO 
should then schedule such hearing.  See 38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.700, 20.1304 
(1998). 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
clarify whether he still desires a 
hearing before the agency of original 
jurisdication.  If a hearing is 
scheduled, the veteran and his 
representative should be furnished clear 
notice of the date, time and place for 
such hearing.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

2.  The RO should issue a statement of 
the case with regard to the veteran's 
claim of entitlement to service 
connection for anyacquired psychiatric 
disorder besides PTSD..

3.  After the instructions in the first 
paragraph of this remand are carried out, 
or, in the event that the veteran cancels 
the hearing or fails to report, the 
veteran's claim should be returned to the 
Board for appellate review of all issues 
properly in appellate status.  

The purpose of this remand is to obtain afford the veteran 
due process of law, and the Board does not intimate any 
opinion as to the merits of the case, either favorable 



or unfavorable, at this time.  The veteran is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


